Title: To Thomas Jefferson from Joseph Prentis, 29 April 1803
From: Prentis, Joseph
To: Jefferson, Thomas


          
            Dear Sir, 
            wmsburg 29 April 1803.
          
          On my return to this place I was delayed in my Journey a day, with a view to procure that information which was contemplated, when I had the pleasure of seeing you last. Subsequent communications however appeared to me so to have paved the way to conciliation, that it would have been highly improper to have introduced the subject in the way proposed, and consequently silence was imposed on me. The Letters that have passed thro the means of the military character who visited you before you left Monticello, I firmly believe will prove the source of relief to the person to whom they were addressed, and the impression made on his mind, as to the object of certain persons in exciting improper sentiments toward you, is at the moment a correct one. To some of his friends I stated the necessity of using their influence to counter act similar efforts, and I hope they will be able if it be necessary to provide an antidote to this person—
          
          The last letter you received had not been answered when I saw Mr W. the expectation of an answer I endeavoured to lessen, by stating, that the subject of it, did not seem to require it. I rathar however think that it was expected, and the way to reconciliation being opened, I feel such solicitude for its progression, that you will pardon the suggestion on my part. Since my departure however, circumstances may have already occurred which have been satisfactory. I am Dr Sir with sentiments of unfeigned Esteem yr Friend
          
            JP.
          
          
            PS. May I beg you to present my affection to Mr Madison.
          
        